DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,899,027. Although the claims at issue are not identical, they are not patentably distinct from each other because
it is clear that all the elements of claim 1 of the instant invention are to be found in claim 1 of the U.S. Patent. The difference between claim 1 of the instant application and claim 1 of the U.S. Patent lies in the fact that the U.S. Patent include many more features and thus much more specific (for example, at least one raised tab). Since claim 1 is anticipated by claim 1, it is not patentably distinct from claim 1 of the U.S. Patent. 
.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outside edge of the distal end of the first jaw member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Frenken (7,216,523 B2) in view of Lefavour et al. (2010/0107843 A1).
Frenken discloses the invention substantially as claimed including: a first jaw member 3 having a distal end portion and a proximal end portion (see Fig. 1), wherein the distal end portion of the first jaw member defines a first portion of a working area of the in-line hydraulic tool and wherein the proximal end portion of the first jaw member includes at least one raised tab (see Fig. 8, the end section of the jaw contacting element 13) used to facilitate connecting the first jaw member to a yoke 10 of the in-line hydraulic tool; a second jaw member 3 having a distal end portion and a proximal end portion, wherein the distal end portion of the second jaw member defines a second portion of the working area of the in-line hydraulic tool and wherein the proximal end portion of the second jaw member includes at least one raised tab  (see Fig. 8, the end section of the jaw contacting element 13) used to facilitate connecting the second jaw member to the yoke of the in-line hydraulic cutting tool; an interlocking mechanism (see Fig. 6) associated with the first and second jaw members such that the first jaw member and the second jaw member can pivot relative to each other; a locking pin 9 that can extend through the interlocking mechanism to facilitate releasably attaching the first jaw member and the second jaw member to the yoke of the in-line hydraulic tool when installed; and a spring member 17 having a first end attached to the proximal end portion of the first jaw member and a second end attached to the proximal end portion of the second jaw member, the spring member normally biasing the proximal end portion of the first jaw member and the proximal end portion of the second jaw member toward each other such that the first and second cutting blades are in an open position; 
Regarding claims 6 and 8, the modified device of Frenken discloses the claimed invention except for the taper is about 6 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Frenken's device by providing the taper is about 6 degrees for increasing the strength of the device and reducing manufacturing cost, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 f.2d 272, 205 USPQ 215 (CCPA 1980).


    PNG
    media_image1.png
    297
    484
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/OMAR FLORES SANCHEZ/          Primary Examiner, Art Unit 3724